 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTinterrogateour employeesconcerning their union membership.sympathies,or activities,promise them benefitsif they refrain from such activities; orthreatenthem withdischarge,directly or indirectly, if theyparticipate in such activities.WE WILL NOT in anylike manner interferewith,restrain,or coerce our employees inthe exerciseof their rightto self-organization,to form labor organizations,to join orassist InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemenand Helperof America, Local 991, AFL,or any other labor organization,to bargaincollectivelythrough representatives of their own choosing,and to engagein otherconcerted activitiesfor the purposesof collectivebargaining and other mutualhid or protection,or torefrainfrom anyor allsuch activities,except to the extentthat such right maybe affected by anagreement requiringmembership as authorized in Section 8 (a) (3) of the Act.All our employees are free tobecome or refrainfrom becomingmembers of the above-named union,or anyother labor organization,except to the extentthat the rightto refrainmay be affected by a lawfulagreement requiring membership in a labor organization as aconditionof employment.WEST BROS., INC.,Employer.Dated..............By ......................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any aher material.W. T. GRANT COMPANYandRETAIL CLERKS INTERNA-TIONAL ASSOCIATION, A.F.L. Case No. 6-CA-585. April 24,1953DECISION AND ORDEROn March 6, 1953, Trial Examiner George Bokat issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint. Thereafter, theRespondent filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhad considered the Intermediate Report, the Respondent's ex-ceptions, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the104 NLRB No. 60. W. T. GRANT COMPANY339National Labor Relations Board hereby orders that the Re-spondent,W. T. Grant Company, of Elkins, West Virginia, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Grantingwage increasesto its employees during thependency of a representation petition for the purpose ofcausing its employees to vote against a labor organization.(b) Interrogating its employees about attendance at a unionmeeting.(c) Advising its employees that collective bargaining with alabor organization would be futile.(d) Threatening to close its Elkins, West Virginia,store inthe event of excessive demands or a strike by a labor organi-zation.(e) In any like or related manner, interfering with, restrain-ing, orcoercing its employees in the exercise of the right toself-organization,to form labor organizations, to join or assistRetail Clerks International Association, A.F.L., or any otherlabor organization, to bargain collectively throughrepresenta-tivesof their own choosing,to engagein concerted activi-ties for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all of such ac-tivities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a)(3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Post at its store at Elkins, West Virginia, copies of thenotice attached to the Intermediate Report and marked "Appen-dix A."t Copies of said notice, to be furnished by the RegionalDirector for the Sixth Region, shall, after being duly signedby the Respondent's representative, be posted immediatelyupon receipt thereof and be maintained by it for sixty (60)consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.The Respondent shall take reasonable steps to insure thatsuch notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for the Sixth Region, inwriting,within ten (10) days from the date of this Order,what steps the Respondent has taken to comply therewith.iThis notice,however,shall be, and it hereby is, amended by striking from the first para-graph thereof the words-Recommendations of a Trial Examiner" and substituting in lieuthereof the words "A Decision andOrder."Inthe event that this order is enforced by a decreeof a United States Court of Appeals,there shall be substituted for the words "Pursuant to aDecision and Order" the words"Pursuant to a Decree of the United States Court of Appeals.Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by Retail Clerks International Association,A. F. L., herein calledthe Union,and upon complaint and notice of hearing issued and served by the General Counsel, 340DECISIONSOF NATIONAL LABOR RELATIONS BOARDand an answer having been filed, a hearing upon due notice was held at Elkins, West Virginia,on November 5, 6, and 7, 1952, before the undersigned Trial Examiner, involving allegationscalled the Act, by W. T. Grant Company, herein called the RespondentThe complaint alleged that the Respondent violated Section 8 (a) (1) of the Act by variousways detailed in the complaint. All parties were represented by counsel and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introduce evidencebearing on the issues,to argue the issues orally upon the record,and to file briefs, proposedfindings of fact, and conclusions of law. The parties argued orally upon the record but did notfile briefs.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation having its principal office in New York City,operates approximately 482 retail stores in 39 States of the United States and is engaged inthe retail selling of general merchandise.During a recent 12-month period,the Respondentat its 482 stores sold merchandise and supplies in an amount in excess of $100,000,000. Dur-ing the same period, the Respondent at its Elkins, West Virginia, store, the only one hereinvolved, purchased merchandise and supplies in excess of $ 190,000 for sale and use at saidstore. Of this amount approximately 90 percent came from points outside the State of WestVirginia. During the same representative period, the Respondent at its Elkins, West Virginia,store had total sales in excess of $ 225,000.The Respondent concedes, and I find, that it is engaged in commerce within the meaningof the Act.ILTHE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association,A. F. L.. isa labor organization within the mean-ing of the Act admitting to membership employees of the Respondent.Ill.THE UNFAIR LABOR PRACTICES iA. Interference, restraint, and coercionSometime early in February 1952, t the Union began to organize the about 22 employees whothen constituted the nonsupervisory personnel of the Respondent's store at Elkins, WestVirginia.The Respondent soon became aware of this activity because shortly thereafterArthur Bril,the then store manager, made reference to the Union's organizational campaignat the regular weekly meeting of the employees that took place every Tuesday morning in thehalf-hour period just before the store opened for business. Bril told the employees they coulddo as "they pleased" about joining the Union but by paying union dues "he really didn't thinkthey could increase [their] salaries or anything," suicetheir pay and other working conditionswere "equal to that of other stores in Elkins."Sometime in March, Gerald Donaldson,who became assistant manager of the store onMarch 7, asked employee Millicent Phillips if she was going to a union meeting. Beforebecoming assistant manager, Donaldson held the nonsupervisory position of a window trim-mer.While Phillips testified that to her best recollection the conversation with Donaldsonoccurred in March she also testified,"Idon'tthink he was made the assistant manager atthat time." In view of Phillips' inability to fix the time of her questioning by Donaldson asoccurring after Donaldson became a supervisor,Iam unable to impute to the Respondentany liability for Donaldson's questioning of Phillips However, early in May, at a time whenDonaldson was assistant manager, he asked employee Virginia Newlon if she was going to aunion meeting. Newlon was leaving her apartment and the door to the apartment of Donaldson,who lived next door, was open. Donaldson noticed Newlon and then put the above question toher.iThe findings hereinafter made are based primarily upon undisputed and credited testimonyexcept where otherwise indicated.2 The events hereinafter described all took place in 1952. W. T. GRANT COMPANY341On March 7 the Union filed a representation petition with the Board. On March 31 the Boardissued a notice setting the representation hearing for April 9. On May 6 the Board directedthat an election be held. On May 12, Medford Barr, who succeeded Brilas store manager onFebruary 26, agreed with a field examiner of the Board that the election should take place onMay 23 on the store premises and before the opening of the store for business. 3On May 13, the day following Barr's meeting with the field examiner, the regular Tuesdaymeeting of the store employees took place. Barr announced that the Respondent was givinga dinner for the employees immediately following the close of work on May 22, at a privatedining room in a local restaurant. In urging all the employees to come to the dinner Barremphasized that attendance would be limited to the employees. The Respondent had Custo-marily sponsored about two dinners a year none of which, however, had been limited to theemployees and each of whom had previously been permitted to bring a guest. The reason, asthe record indicates, was that the previous dinners were primarily social affairs whereasthe one scheduled for May 22 primarily concerned, as we shall see, the election to take placethe following morning.All but four of the employees attended the dinner held on the eve of the election. The em-ployees congregated at the dining hall shortly after the closing of the store at 5 p.m. andmost of them remained until about 10:30 p.m. Following the completion of the meal, theemployees were addressed by Store Manager Barr and then by Barr's superior, DistrictManager Joseph Reynolds. A question and answer period followed the speeches.Barr stated that he had refrained from talking about the Union in the store when some of theemployees had asked questions about it, but now he was going to talk about the Union. Hereferred to the election to be held the next morning and urEtd all the employees to voteThey were told they could do as they pleased about joining or voting for the Union and that noone would be discriminated against for doing so. Barr said that the Union could not help theemployees "in any way" and only made promises it "could not fulfill." He referred to acompeting store which had just signed a contract with the Union providing for a wage scalelower than the minimum scale paid by the Respondent which Barr said "paid as well as anystore in Elkins "Barr stated that the Elkins "store was governed by a manual and that he didn't see how theemployees . . . could benefit by the union ... that they would still operate under thismanual." 4 The testimony makes clear that both Barr and Reynolds laid considerable stresson the manual.Barr stated"that regardlessof what the Union said, that they had to go bythat book, they had to run the store by the manual." Reynolds "said all their stores weregoverned and run by the Grant manual and that nothing would change that; that they wouldstillgo by the manual." Or as another witness put it, "Mr. Reynolds told us he didn't seehow we could benefit by unions; that he wasgoingto follow the `store manual and that wecouldn't get any increases in pay unless we earned or unless the wage stabilization boardpermitted them to do so."Sometime during the course of the discussion Reynolds referred to a strike that hadoccurred at one of the Respondent's stores in New York City as a result of demands thatReynolds said the Respondent could not meet, and thereupon started to move its merchandiseout of the store. He related that a few days later the Union watered down its demands whichwere accepted by the Respondent and the employees returned to work, 5SThe datesset forth in this paragraph bear on an issue later to be discussed,that theRespondent during April and May granted an unprecedented number of wage increases.4 The Grant Store Manual is a book of detailed instructions or rules to guide each managerof the Respondent's numerous stores in the operation of the store he manages. For example,the chapter on "Compensation" under the subheading "Wage Standards" advises themanageras to the extentof his authority to fixwages, and makes referencesto a "Wage AdministrationManual" for further details. To illustrate further, under the heading "Wage Standards"appears in part the following: "The minimum salary for the store is approved by the StoreManager after a check of competitive wages . . . The minimum salary should be at leastequal to the minimum salary paid by competitor and wage surveys should be made frequentlyenough to keep the minimum salary at a competitive level."SThis testimony was elicited from Evelyn Daniels on cross-examination. On direct, Danielstestified that Reynolds had referred to the Respondent's closing of the New York store as aresult of the strike with the added remark that the same thing could happen to the Elkinsstore. I am unable to make such a finding however, because when Daniels was asked oncross-examination: "But as a matter of fact, nothing was said about the store being closed,was there?" she answered. "I just don't remember. I am all mixed up in that."283230 0 - 54 - 23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe election took place on May 23 as scheduled but the votes were never opened ortabulated because the Union filed a request to withdraw its representation petition, a requestsubsequently approved by the BoardTwo or three weeks after the election, employee Mary McCord engaged in a "friendly"discussion with Manager Barr about unions "We were just discussing it," McCord testified,"and I must have asked him what would happen if there would be a strike, and he said, 'Well,that they would probably just lock the door and if it continued too long, they would just movethe Grant Company away; that they had around five hundred stores and that store would notbe missed.' "6B.Concluding findingsBased upon the above findings of fact and the entire record in the case, I cannot find thateverything the Respondent said at the dinner meeting on May 22 was protected by Section 8(c) of the Act and the first amendment to the Constitution. T In the context of what was saidthere about the manual, the effect of what the Respondent told its employees was that collec-tive bargaining would be futile, that regardless of what the Union requested the terms andconditions of employment at the store would still continue to be governed by the manual. Thiswas not an expression of opinion but an expression of what the Respondent would do. It isimmaterial that the manual, properly interpreted, might not have precluded an increase inwages or better working conditions based on collective bargaining with a union, since thevery opposite of that possibility was conveyed to the employees. They were led to believethat the manual made provision for fixing their terms and conditions of employment, termsunilaterally fixed by the Respondent, and terms that no union could change and therefore theUnion could not possibly benefit them.In the light of the remarks about the manual. Reynold's reference to the strike at the NewYork store must have had a coercive effect on the employees who, it must be remembered,were not versed in labor law no less than in the subtleties of respective rights in the collec-tive-bargaining process. The effect of the example was to pinpoint that what had happenedin New York might happen in Elkins even though not expressed in so many words, that if theUnion made what the Respondent considered to be excessive demands it might shut down theElkins store. And excessive demands could be anything that might go beyond what the em-ployees were led to believe was limited by the manual Similarly, Manager Barr's later re-mark to McCord carried out the same idea and constituted, in the light of this record, athreat to close the Elkins store in the event of a "long" strike.Ifind that by Donaldson's interrogation of Newlon about attending a union meeting, theremarks about the manual and the strike at the New York store made at the dinner meeting,and the threat made to McCord, the Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed, in Section 7 of the Act, thereby violatingSection 8 (a) (1)Ido not find,as allegedin the complaint, that the holding of the dinner on May 22 on theeve of the election constituteda perse violation of the Act; in view of the finding made aboveitwould appear to be unnecessary to rule on the allegation However, it will be rememberedthat the Respondent set this meeting on May 13, and the evidence shows that it was not untilafter the dinner meeting was scheduled that the Union decided to hold a meeting the sameevening, but following the dinner.As it turned out the union meeting did not take place becausethe Respondent's dinner meeting lasted so late in the evening.But there was no evidence thattheRespondent was aware that a union meeting was to follow the dinner or if it was, theRespondent caused the dinner meeting to be prolonged for this reason. The evidence showsthat the employees were free to leave the restaurant immediately following the meal and infact four employees left earlyNor did the complaintallege,in line with the doctrine es-tablished by the Board in The Hills Brothers Company, 100 NLRB 964, that the timing of thedinner and speeches on the eve of the election denied a substantially equal opportunity forpresentation of the Union's views and was tantamount to a refusal to consider a request bythe Union to reply. To the contrary, as indicated above, the Union became aware of the timingof the dinner at least several days before the event and never requested an opportunity toreply to the Respondent's views but instead scheduled its own meeting to follow that of theRespondent's60n cross-examination,McCord was asked," Andwasn't there,Mrs. McCord,in that con-versation,also the element- -'and if the Grant Company cannot reachan agreementwith theUnion' "? to which McCord answered, "I would say it was, most likely. "TSee N.L.R.B. v.Kropp ForgeCo., 178 F. 2d 822 (C. A. 7) and casescited therein. W. T. GRANT COMPANY343C. The wage increasesThe complaintalleged thatthe Respondentgranted anunprecedented number of wage in-creases and promotions between April 9 and May 23, 1952,for the purpose of inducing itsemployeesto refrain from union affiliation.Itwill be rememberedthat the hearing in therepresentationcase was held on April 9 and that on May 6 the Board directedthat an electionbe heldThe evidence shows that the Respondentdid grant an unprecedentednumber of wage in-creasesduring thisperiod,a total of 17 individualincreases out of a unit of about 22 em-ployeesThe Respondent has a twofoldexplanation for the granting of these wage increases.Itclaims first, that no increaseswere grantedin the month of March 1952,because Barrdid not becomemanager ofthe Elkinsstore untilFebruary 26 of that year ,8and because itwould takeat least"several months"before a new manager could properly assess the per-formanceratingsof his employees. It is the policyof the Respondent to give a performancerating at least oncea year to each employee. This isusually given by each manager duringthe slack time of the year whichis duringthe summer months. If an employeereceives arating of excellent,good, or average,she will normallyreceive a wage increaseshortlyfollowing such rating. However, of the 17 employees who receivedwage increases betweenApril 9 and May 23, the date of the election,all were ratedon May 23, and only 1 of the 17received anincrease asof that date,whereas 9 received an increase during April and theremaining7 between May 2 and May 16.It is obviousthereforethat 16 of the employees receivedwage increaseswithout the benefitof a rating.Of this number, Barr explainedthat 2 increases were givento employees who hadbeen promotedto departments with greater responsibilities,which appears to be borne out bythe record. Of the 14 remainingincreases in question,Barr gave an explanation about 7which we will come to in a moment but attemptedno explanation for the remaining 7 exceptthat theywere givenat his discretion.We now come to the explanation made by theRespondentwhich affectsthe 7 remainingincreases. Accordingto Barr,sometime about April 15 he happenedto-engage in a conversa-tionwithRichard Paul, the manager of one of the Murphy chain ofstores,a competitor oftheRespondent located directly across the street. Paul informedBarr thatthe "MurphyCompanywas going" to give a salaryincrease of 2 dollars"across the board" to all of itsElkins' employees. As a result of this informationand in order to effectuate the Respondent'spolicy ofmeetingcompetitivewages in the samelocality,Barrstudied thewagekidctureof his employees and decided that 7 of them would be under the Murphy scaleand decided tograntthem increases, 5 of which,according to Barr, were given in Apriland 2 in May.Barr was unableto state when the Murphyincreaseswere actuallygiven and testified thathe made no effort toascertainwhen they were to be granted, that the onlyinformation uponwhich he acted was that Murphy's "was going"to grant an increase to their employees. Inview of the speed in whichBarr actedon this informationin granting 7 increases and hisfailure to adequately explain thebasis for grantingthe 7 otherincreases,discussed above,in the light of the May23 ratings,I am unable, in view of the General Counsel's pritiiafacie showing on thisissue,to credit the Respondent's defensethat thewage increases itgranted duringApril and May had no connection with the pending election.Under all thesecircumstances, I find thatthe granting of the wage increases as found above was calculated ioaffect theemployees'decisionon the issue of union representation by emphasing that therewas no need for acollective-bargaining representative and was therefore violative of Section8 (a) (1) of the Act. 9IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection withthe operations of the Respondent described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair laborpractices,itwill berecommended that it cease and desist therefromand take certain affirmative action designedto effectuate the policies of the Act.8Four increases were granted during themonth of February.9Paramount Textile Machinery Co., 97 NLRB 691. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.RetailClerks International Association,A.F.L., isa labor organization within themeaning of Section 2 (5) of the Act.2.By interfering with,restraining,and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication. ]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policiesof theNational Labor RelationsAct, we herebynotify our employees that:WE WILL NOTgrant wage increases to our employees during the pendency of a rep-resentation petition for the purpose of causing our employees to vote against RetailClerksInternational Association,A. F. L.WE WILL NOTinterrogate our employees about attendance at a union meeting.WE WILL NOTadvise our employees that collective bargainingwitha labor organiza-tionwould be futile.WE WILL NOTthreaten to close our Elkins,West Virginia,store in the event ofexcessive demands or a strike by a labor organization.WE WILL NOTin any like or related manner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assistRetail ClerksInternational Association,A. F. L., or any otherlabor organization,to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining or mutual aidor protection,or to refrain from any or all such activities,except to the extentthat suchright may be affected by an agreement requiring membership in a labor organization as acondition of employment,as authorized in Section 8 (a) (3) of the Act.W. T. GRANT COMPANYDated ................By..........................................................................................(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or coveredby anyother material.LIMA ELECTRIC PRODUCTS, INC.andMETAL AND MA-CHINERY WORKERS OF AMERICA, IND. Case No. 8-CA-573. April 24, 1953DECISION AND ORDEROn September 24, 1952, Trial Examiner Henry J. Kentissued his Intermediate Report in the above-entitled proceeding, finding that the Lima Electric Products Shop Branchof the Union was a noncomplying labor organization and104 NLRB No. 61.